O’Neill, C. J.,
dissenting. The record shows that the transfer of part of the Revere School District to the Highland School District occurred on July 1, 1970.
As observed by Hunsicker, J., of the Court of Appeals for Medina County, “ * * * a tax collection by Medina County authorities [was made] for the first half of 1970, payable in December 1970, and a settlement made to the *215respective political subdivision in February, 1971, of the tax thus collected. It is this school tax that was not paid. No evidence has been shown to establish the payment.”
Thus, no distribution of the taxes which were collected for the period January 1 to July 1, 1970, from the taxpayers owning property in that portion of the territory of the Revere School District which was transferred to the Highland School District on July 1, 1970, was made to the Revere School District when the settlement was made in February 1971 with regard to the taxes for the period January 1 to July 1, 1970, which were collected in December 1970. It follows that the Revere School District was entitled to distribution of those taxes collected for the first half of the year 1970, and conversely that the Highland School District was not.
The judgment of the Court of Appeals should be affirmed.
Herbert and W. Brown, JJ., concur in the foregoing dissenting opinion.